Citation Nr: 0622201	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-30 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for lower back condition, 
claimed as secondary to service-connected post-operative left 
knee injury with residual laxity of medial collateral 
ligament with moderate instability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a June 2003 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.


FINDING OF FACT

The veteran's lower back condition is proximately due to or 
the result of service-connected post-operative left knee 
injury with residual laxity of medial collateral ligament 
with moderate instability.


CONCLUSION OF LAW

The criteria for service connection for lower back condition, 
as secondary to service-connected post-operative left knee 
injury with residual laxity of medial collateral ligament 
with moderate instability, have been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2005).  

The veteran contends that he constantly walks with a limp as 
a result of his service-connected knee disability, which has 
created pressure on his back and has resulted in a lower back 
condition.  He indicates that he guards his gait because 
otherwise, his knee will give way and he will fall, which 
will create further problems with his back.  See March 2003 
statement in support of claim; July 2004 VA Form 9.  The 
veteran reports that because of his back, he was unable to 
maintain his home and had to move into an apartment.  See May 
2005 hearing transcript.  

The veteran underwent a VA compensation and pension (C&P) 
spine examination in May 2003, during which the VA examiner 
noted that it was not particularly likely that the altered 
gait due to his left knee produced the degenerative changes 
seen in the veteran's low back.  The examiner opined that it 
was not as likely as not that the veteran's back condition 
was caused by his left knee.  

The veteran's private physician believes that the veteran's 
knee problems certainly caused his back injury, indicating 
that his altered body mechanics and the type of job he 
performs have been a significant cause of the degeneration in 
the lumbar spine and the reason for recurrent back problems.  
See February 2005 letter from Dr. Cabbell; see also letters 
dated February 2003 and March 2004 from Dr. Cabbell.  

In weighing the two medical opinions, the Board finds that 
the evidence regarding whether the veteran's current lower 
back condition is proximately due to or the result of his 
service-connected knee disability is in relative equipoise.  
Resolving reasonable doubt in favor of the veteran, the Board 
finds that entitlement to service connection for lower back 
condition, secondary to post-operative left knee injury with 
residual laxity of medial collateral ligament with moderate 
instability, is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

As the Board is granting the benefit sought by the veteran, 
there is no need to discuss compliance with VA duties to 
notify and assist, found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).



ORDER

Service connection for lower back condition, as secondary to 
service-connected post-operative left knee injury with 
residual laxity of medial collateral ligament with moderate 
instability, is granted.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


